

115 HR 2728 IH: Cleaning Product Labeling Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2728IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require labeling of ingredients of cleaning products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cleaning Product Labeling Act of 2017. 2.Cleaning products labeling requirement (a)Labeling requirementBeginning on the date that is 1 year after the date on which the Commission issues regulations under subsection (d), a cleaning product manufactured for sale, offered for sale, distributed in commerce, or imported to the United States after such date shall bear a label on the product’s container or packaging with, and the manufacturer of the product shall include on the Internet website of the manufacturer (if the manufacturer maintains an Internet website), a complete and accurate list of all the product’s ingredients, including the individual ingredients in dyes, fragrances, and preservatives. Ingredients shall be listed in accordance with the following:
 (1)Ingredients shall be listed in descending order of predominance in the product by weight, other than ingredients that constitute less than 1 percent of the product, which may be listed at the end in any order.
 (2)The list of ingredients on the Internet website of the product shall— (A)include the CAS Registry Number of each ingredient;
 (B)include an explanation of each ingredient’s purpose for being in the cleaning product; and (C)be available in English, Spanish, and any other language the Commission or Administration determines necessary to ensure that users of the product in the United States are informed as to the complete list of the product’s ingredients and their function.
					(b)Treatment of nonconforming products
 (1)Consumer productsA cleaning product under the jurisdiction of the Commission that is not in conformity with the labeling requirements of subsection (a), including a product the manufacturer of which is not in compliance with the Internet website listing requirement with respect to such product, shall be treated as a substance defined in section 2(p) of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)) for purposes of such Act.
 (2)Other cleaning productsA cleaning product under the jurisdiction of the Occupational Safety and Health Administration that is not in conformity with the labeling requirements of subsection (a), including a product the manufacturer of which is not in compliance with the Internet website listing requirement with respect to such product, shall be treated as a product in violation of a rule promulgated under section 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655).
 (c)No effect on existing labeling requirementsNothing in this Act shall be interpreted as having any effect on any labeling requirements in effect before the date of enactment of this Act as described in section 2(p) of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)), section 3 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1472), or the Hazard Communication Standard of the Occupational Safety and Health Administration.
 (d)Rulemaking authority of the Consumer Product Safety CommissionNot later than 1 year after the date of the enactment of this Act, in consultation with the Administrator of the Environmental Protection Agency as necessary, the Commission shall issue regulations for cleaning products under the jurisdiction of the Commission—
 (1)to ensure a standardized method of listing ingredients in an accessible, uniform, and legible manner on both the label and Internet website of a product as required by subsection (a); and
 (2)to provide for the effective enforcement of this Act. (e)Rulemaking authority of the Occupational Safety and Health AdministrationNot later than 1 year after the date of the enactment of this Act, in consultation with the Administrator of the Environmental Protection Agency as necessary, the Secretary of Labor shall issue regulations, including occupational safety or health standards, for cleaning products under the jurisdiction of the Administration—
 (1)to ensure a standardized method of listing ingredients in an accessible, uniform, and legible manner on both the label and website of a product as required by subsection (a); and
 (2)to provide for the effective enforcement of this Act. (f)Preservation of existing agency jurisdictionNothing in this Act shall be construed as having any effect on which cleaning products fall within the jurisdiction of the Commission or the Occupational Safety and Health Administration.
			3.Public right to know petition
 (a)PetitionAny person may submit a petition to the agency of jurisdiction alleging that a cleaning product available in interstate commerce does not satisfy the labeling requirements of this Act, including a product the manufacturer of which is not in compliance with the requirement to list the product’s ingredients on its Internet website.
 (b)Action by the agency of jurisdictionThe agency of jurisdiction shall notify a petitioner of the receipt of a petition within 30 days after receipt of such petition. The agency shall investigate the claims made by the petition and make a determination as to the validity of such claims within 180 days after acknowledging the receipt of such petition. If the agency sustains the claim or claims made by the petition, the agency shall initiate the proper enforcement actions required by law.
 (c)RegulationsThe agency of jurisdiction may issue such regulations as it determines necessary to require that petitions include a reasonable evidentiary basis for the claims made therein.
 4.Relationship to State lawsNothing in this Act affects the right of a State or political subdivision of a State to adopt or enforce any regulation, requirement, or standard of performance that is different from, or in addition to, a regulation, requirement, liability, or standard of performance established pursuant to this Act unless compliance with both this Act and the State or political subdivision of a State regulation, requirement, or standard of performance is impossible, in which case the applicable provision of this Act shall control.
 5.DefinitionsIn this Act: (1)Agency of jurisdictionThe term agency of jurisdiction means the Occupational Safety and Health Administration with respect to cleaning products and matters under the jurisdiction of the Administration and the Commission with respect to cleaning products and matters under the jurisdiction of the Commission.
 (2)Air care productThe term air care product means a mixture of one or more chemicals the purpose of which is to clean and freshen air or to deodorize and neutralize unwanted odors in the indoor air, including solid gels, air freshener spray, an outlet or battery operated air freshener, a hanging car air freshener, and a potpourri product.
 (3)Automotive productThe term automotive product means a chemically formulated consumer product designed to maintain the appearance of a motor vehicle, but does not include automotive paint or a paint repair product.
 (4)Cleaning productThe term cleaning product means any chemically formulated product used primarily for commercial, domestic, or institutional cleaning purposes, including an air care product, automotive product, disinfectant (except as provided in subparagraph (B)), and polish or floor maintenance product. Such term shall not include—
 (A)any drug or cosmetic, including personal care items such as toothpaste, shampoo, and hand soap; or (B)a product labeled, advertised, marketed, and distributed for use only as a pesticide, as defined by section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136(u)), including a disinfectant intended for use solely on critical or semi-critical devices as described by such section.
 (5)CommissionThe term Commission means the Consumer Product Safety Commission. (6)IngredientThe term ingredient means a chemical intentionally incorporated in a cleaning product, including—
 (A)a chemical intentionally added to the product that provides a technical or functional effect; (B)the intentional breakdown product of a chemical that has an effect on the cleaning product;
 (C)with respect to a fragrance or preservative, each individual component part of the fragrance or preservative; and
 (D)any individual component of an ingredient or of an incidental ingredient that the Commission determines should be considered an ingredient.
 (7)Incidental ingredientThe term incidental ingredient means a chemical in a cleaning product, including— (A)any substance that is present by reason of having been added to a cleaning product during processing for its technical or functional effect;
 (B)a chemical that has no technical or functional effect but is present by reason of having been incorporated into the cleaning product as a component of an ingredient of another chemical; and
 (C)any contaminant that may form via reactions over the shelf life of a cleaning product and that may be present at levels where detection is technologically feasible.
 (8)Polish or floor maintenance productThe term polish or floor maintenance product means a chemically formulated consumer product designed to polish, protect, or maintain furniture, floors, metal, leather, or other surfaces, including polish, wax, and restorer.
 (9)Secretary of LaborThe term Secretary of Labor means the Secretary of Labor, acting through the Assistant Secretary of Labor for Occupational Safety and Health.
			